Non. E. B. Lewis
County Attorney
Cherokee County
Rusk, Texas
Dear Sir:             Opinion ~No.‘o-1257
                      Re: Appointment by.'widowbf brother
                          of her deceased,husband; a&with-
                          In th6,Nepotcsm Law.> :
               Wis~h&veyour ,telegraphi'&          August 7,
                                        I??tifiesF.?;,of
1939, in which you ask,the following questf6h: ',.. .~
               Where the sheriff of Cherokee County was killed,
his widow appointed to fill his unexpired term, there being no
children; may the widow appoint her deceased husband's brother
as deputy sheriff?
               Article 432, Penal Code,~1925, the so-called
"Nepotism" Law, reads as follows:
               ,"No officer of this State or any officer ~~
     of any district, county, city, precinct, school
     district, nor other munlciptilkubdiylslon,of this State,
     or any officer or member of any State, district, county,
     city 3 school district or other municipal board, or
     judge of any court, created by ,orunder authority of
     any general or special law of this State, or any
     member ,of the Legislature, shall appoint, or vote
     for, or confirm the appointment to any office, po:
     sition, clerkship, employment or duty, of any per-
     son related within the second degree by affinity or
     within the third degree by consanguinity to the per-
     son so appointing or so voting, or to any other
     member of any sudh board, the Legislature, or court
     of which such person so appointing or voting may be
     a member, when the salary, fees, or compensation of
     such appointee is to be paid for, directly or indi-
     rectly, out of or from public funds or fees of office
     of any kind or character whatsoever."
                                                                247


.Hon.E. B. Lewis, Page #t.


        The rollowing quotation taken rr0m the aase or
Leafs vs. GIRalr, 130 S. W. (2df 919, by the Austin Court
of Civil Appeals, governs the detera&natlonor this question:
             -Death of the spoaae terminatea the rela-
     tionship by afrinity; if, however, the marriage
     has resulted in issue who are still living, the
     relationshipby affinity oontlnuea.*
        See also StrlngrallOw~8. State, 42 Tax~*Or.,Rep.
504, 61 S. VI.719; 2 C.J. p. 379.
        Since you state that there were no lab& ~rr&i'tlia
union of the deceased sharlff and hla widow, whanaw.ea~w-
as sheriff by appointment,the widow is no longer related
by afrlnlty to the brother of her deoeaaed husband, and,
therefore, she may appoint tha brother of har deoaaaad
husband as a deputy sheriff, ulthout violating the Provlaions
of Artiole 432, Penal Code, quoted above.
                                 Yours   gery truly
                              ATTORNEY   GZNERAL OF TBXAS


                                          R. W. Palrahlld
                                                Aaalatant

RpJFxpbp     APPROVEUAUG19; 1939


             ATTORREYGENERAL OP TEXAS